Per Curiam.
The widow of an employee seeks review of a denial of payment of compensation for permanent partial disability suffered by her deceased husband. He died from causes unrelated to the original injury during the time he was receiving temporary total disability payments. We affirm.
Decedent, David W. King, was awarded on December 11, 1972, temporary total disability for a work-incurred injury. On August 1, 1973, decedent expired of causes totally unrelated to the work injury. On September 7,1973, his treating physician, who had testified at the hearing, wrote a letter giving an opinion that decedent had a permanent partial disability rating of 25 percent of the spine. This opinion was based on his last examination of decedent on November 2, 1972. The referee’s decision denying the claim was affirmed by the Workmen’s Compensation Commission.
The precise issue raised in this case was recently decided by this court in Umbreit v. Quality Tool, Inc. 302 Minn. 376, 225 N. W. 2d 10 (1975). At oral argument, counsel for appellant agreed that the cases are indistinguishable and that he could only prevail if we would re*563verse our decision in Umbreit. We decline to so do, and affirm for the reasons set forth in Umbreit.
Affirmed.